IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
WORKERS' COMPENSATION
ADMINISTRATIVE TRUST                  NOT FINAL UNTIL TIME EXPIRES TO
FUND, DIVISION OF                     FILE MOTION FOR REHEARING AND
WORKERS' COMPENSATION,                DISPOSITION THEREOF IF FILED
DEPARTMENT OF
FINANCIAL SERVICES,                   CASE NO. 1D15-5778

      Appellant,

v.

TOMPKINS BECKWITH,
INC./ARGONAUT INSURANCE
COMPANY, LINDA COOPER
(SURVIVING SPOUSE OF
MARK C. COOPER),

      Appellee.

_____________________________/

Opinion filed October 5, 2016.

An appeal from an order of the Judge of Compensation Claims.
Ralph J. Humphries, Judge.

Date of Accident: November 4, 1982.

Cynthia Arnold Shaw, Department of Financial Services, Tallahassee, for Appellant.

Bill McCabe, Longwood, and Anthony J. Salzman, Gainesville, for Appellee.

PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.